RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Steven J. Ouellette                                   DISCIPLINARY COMMISSION
Fort Wayne, Indiana                                   G. Michael Witte, Executive Secretary
                                                      John P. Higgins, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the
                           Indiana Supreme Court
                             _________________________________

                                     No. 02S00-1502-DI-107                    Jul 21 2015, 10:36 am


IN THE MATTER OF:

STEVEN J. OUELLETTE,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                                 Hearing Officer William C. Fee
                             _________________________________


                                           July 21, 2015

Per Curiam.


        We find that Respondent, Steven Ouellette, committed attorney misconduct by
converting client funds and failing to cooperate with the disciplinary process.              For this
misconduct, we conclude that Respondent should be disbarred.


        This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Complaint for Disciplinary Action.” Respondent’s 1981 admission to this state’s bar subjects
him to this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                                   Procedural Background and Facts


         The Commission filed a “Verified Complaint for Disciplinary Action” against
Respondent on February 27, 2015. Respondent was served and did not timely file an answer.1
Accordingly, the Commission filed an “Affidavit and Application for Judgment on the Verified
Complaint,” and the hearing officer took the facts alleged in the verified complaint as true.


         No petition for review of the hearing officer’s report has been filed. When neither party
challenges the findings of the hearing officer, “we accept and adopt those findings but reserve
final judgment as to misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).


         In January 2005, “Clients” retained Respondent to represent them in their Chapter 13
bankruptcy. In December 2010, the bankruptcy trustee issued a refund check for $8,725.35,
payable to Clients. For almost two and one-half years, Respondent did not disclose the existence
of this check to Clients. Instead, Respondent fraudulently endorsed and deposited the check into
an account that was not his attorney trust account, and thereafter used the proceeds for his own
personal purposes. When the trustee’s final report (issued in June 2013) revealed the issuance of
the refund check, Clients confronted Respondent, and Respondent promised to repay the amount
to Clients. Respondent later issued a check in the amount of $8,725.35, drawn on an account
other than his attorney trust account, but Clients were unable to negotiate the check due to
insufficient funds in the account. When Clients later retained successor counsel, Respondent
refused to return Clients’ file.


         Based on the above events, Clients filed a disciplinary grievance against Respondent in
October 2013.      Respondent refused to cooperate with the Commission’s investigation and




1
  Respondent eventually tendered a belated answer at the hearing on the Commission’s application for
judgment on the complaint, which the hearing officer declined to accept. Given Respondent’s refusal to
cooperate with the Commission’s investigation, his failure to comply with the deadlines imposed under
the Admission and Discipline Rules, and his failure to file a petition for review or brief on sanction, we
likewise decline to give Respondent’s belatedly-tendered answer any effect.


                                                    2
demands for information. Respondent has been suspended under a separate cause since August
2014 due to his noncooperation with the Commission.


        The hearing officer found the following facts in aggravation: (1) Respondent has been
disciplined twice before;2 (2) Respondent acted with a dishonest and selfish motive; (3)
Respondent engaged in a pattern of misconduct; (4) Respondent engaged in multiple offenses;
(5) Respondent engaged in bad-faith obstruction of the disciplinary process; (6) Respondent fails
to acknowledge any wrongdoing; (7) Respondent has substantial experience in the practice of
law; and (8) Respondent has engaged in illegal conduct. The hearing officer found no facts in
mitigation and recommended that Respondent be disbarred.


                                               Discussion


        We concur in the hearing officer’s findings of fact and conclude that Respondent violated
these Indiana Professional Conduct Rules prohibiting the following misconduct:

        1.15(a): Failure to hold property of clients properly in trust.

        8.1(b): Knowingly failing to respond to a lawful demand for information from a
            disciplinary authority.

        8.4(b): Committing a criminal act (conversion) that reflects adversely on the
            lawyer’s honesty, trustworthiness, or fitness as a lawyer.

        8.4(c): Engaging in          conduct    involving     dishonesty,    fraud,    deceit,   or
            misrepresentation.


In addition, we conclude that Respondent violated Indiana Admission and Discipline Rule
23(29)(a)(4) by failing to deposit funds received on behalf of clients intact.




2
  Matter of Ouellette, 636 N.E.2d 1251 (Ind. 1994) (Respondent suspended for knowingly making false
statements of material fact to a tribunal and failing to disclose such facts when disclosure was necessary);
Matter of Ouellette, 857 N.E.2d 377 (Ind. 2006) (Respondent suspended for failing to act with reasonable
diligence in representing a client, failing to keep the client adequately informed, and failing to timely
respond to the Commission’s investigation).


                                                     3
       In recommending disbarment, the hearing officer cited Respondent’s conversion of client
funds and the absence of any compelling mitigation. See American Bar Association’s Standards
for Imposing Lawyer Sanctions 4.11 (“Disbarment is generally appropriate when a lawyer
knowingly converts client property and causes injury or potential injury to a client”). We agree.
“Misappropriation of client funds is a grave transgression. It demonstrates a conscious desire to
accomplish an unlawful act, denotes a lack of virtually all personal characteristics we deem
important to law practice, threatens to bring significant misfortune on the unsuspecting client and
severely impugns the integrity of the profession.” Matter of Hill, 655 N.E.2d 343, 345 (Ind.
1995). Respondent has not filed a brief urging a different sanction, and we have disbarred other
attorneys who have demonstrated similar unfitness to be entrusted with the responsibilities that
accompany a license to practice law in this state. See id.; see also Matter of Brown, 766 N.E.2d
363 (Ind. 2002); Matter of Shumate, 647 N.E.2d 321 (Ind. 1995).


                                           Conclusion


       Respondent already is under indefinite suspension for failure to cooperate with the
Commission’s investigation.     For Respondent’s professional misconduct, the Court disbars
Respondent from the practice of law in this state effective immediately. Respondent shall fulfill
all the duties of a disbarred attorney under Admission and Discipline Rule 23(26). The costs of
this proceeding are assessed against Respondent, and the hearing officer appointed in this case is
discharged.


All Justices concur.




                                                4